Order, entered October 31, 1969, denying motion by certain defendants to dismiss complaint, unanimously affirmed, without costs and without disbursements. The challenge against the sufficiency of the complaint to state a cause of action is readily rejected. We are not required at this time to determine the nature of the relief which may be awarded by the court on the basis of the allegations of the complaint. Although such allegations, including the alleged corporate mismanagement and the alleged wrongful acts of the individual defendants may not entitle the court to direct a dissolution of the foreign corporation involved (see Mook v. Berger, 26 A D 2d 925; 2 Hornstein, Corporation Law and Practice, § 821; 16A Fletcher’s Cyclopedia Corporations [Perm, ed.], § 8097), the allegations nonetheless furnish the basis for other relief properly awardable by the court here. In the circumstances, where the court has acquired jurisdiction of the parties and there is appropriate basis for the granting of some relief to the plaintiffs in New York, the court should not reject jurisdiction of the action. Concur — Stevens, P. J., Eager, Markewich, Nunez and Tilzer, JJ.